Title: To James Madison from William C. C. Claiborne, 5 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 July 1804, New Orleans. “The birth-day of our country was passed here, in great harmony and hilarity: High mass was celebrated at the Cathedral church, at 7 in the morning and a prayer offered for the continuance of the happiness and prosperity of the United States. Two appropriate orations the one in the American, the other in the French language were delivered at the Hotel de ville to a very crowded audience, and the orators (Doctor Watkins and M. Derbigny) received great and general plaudits: the regular army and the Orleans Volunteers paraded, and performed various military evolutions very much to the gratification of a numerous assemblage of citizens. Between 11 & 2 O’clock the Governor received congratulatory visits from the Magistrates of the City, the Marquis of Casa Calvo and his suit, the officers of the Regular Troops and of [the Militia, the reved. Clergy and a number of Private citizens, Throughout the day every thing wore the appearance of patriotism and contentment.
“The city Militia are not yet organized, but the officers have been appointed, and with a view to conciliate the public sentiment I determined to present (through the officers) the city Militia with a Standard on this day. This intention having previously been notified to Colonel Bellechase, he requested that the ceremony might take place in the church, in order that after the flag was presented it might receive a benediction as is customary among Catholics. To this arrangement I assented and the presentation in the church and Subsequent benediction has rendered the flag peculiarly dear to the Militia. I trust that in this proceeding there has been nothing improper; I thought it was prudent on my part to conform to the religious customs of the people, or in other words to present the Standard in the church, in order that Colonel Bellechasse into whose hands it was placed, might more conveniently obtain the Blessing.
“I have seen 8 or 10 of the influential characters among the free people of Colour, and they are dissuaded from a public meeting or publicly manifesting any disquietude. I believe this part of the community will remain tranquil. A partial meeting of the White citizens will probably take place on sunday next but I am persuaded no confusion will arise; I place much confidence in the good intentions and prudent conduct of Mr. Pitot the Mayor of the city whose influence is considerable, and who assures me, that the peace of the city shall not be disturbed, I believe that many of the citizens are now convinced of the impropriety of popular meetings at this particular period, and I should] not be surprised, if the contemplated one should ultimately fail.
“So soon as I receive a copy of the Memorial to Congress, I will forward it to you with my remarks thereon; the Louisianians are a zealous people, and their lively support of measures, nay, their enthusiasm may be easily excited; but I find that they readily listen to good advice, and are generally pacific and well disposed. My opinion is that had the African trade been continued for a few years, no murmurs against the Law of Congress, would have been heard. It is certainly true, (and I perceive it with great regret) that there is almost an universal sentiment in favour of this inhuman traffic, and the prohibition thereof is the great source of discontent. On the subject of the Government, the great body of the people have no opinion, and I do verily believe, that of those who think and talk on political subjects, a majority are impressed with the inexpediency of forming Louisiana (immediately) into a State, and that the privilege of electing the second Legislative Council will equal their expectations: but upon this subject, I shall write you fully and particularly when I forward you a copy of the memorial.”
